Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant is advised that the Notice of Allowance mailed 5/24/2022 is vacated. The withdrawal from allowance is memorialized in the Notice of Withdrawal from Issue (PTOL-67) dated 9/22/2022. If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
2.	Claims 28-38 and 40-48 are all the claims.
3.	Claims 28, 30, 31 and 35-37 are amended in the Response of 5/9/2022.
4.	Claims 40-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/16/2021.
5.	Claims 28-38 and 48 are all the claims under examination.
6.	Prosecution on the merits of this application is reopened on claims 28-38 and 48 considered unpatentable for the reasons indicated below. Rejections based on the newly cited reference(s) follow.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 28-38 and 48 are provisionally rejected on the ground of nonstatutory
double patenting as being unpatentable over claims 16-23, 25 and 31-32 of copending
Application No. 16/096,698 (reference application US 20190153104; IDS of 7/9/2019)
as evidenced by the specification. 
The reference application is not afforded safe harbor protection under 35 USC 121 because it shares no continuity with the instant application and is not subject to restriction or speciation as between itself and the instant application. 
The terminal disclaimer filed 5/9/2022 is defective for the reasons set forth in the Terminal Disclaimer Review Decision of 8/22/2022.
Although the claims at issue are not identical, they are not patentably distinct from each other because the bispecific antibody comprising a tandem Fab construct separated by a generic linker peptide is defined in the specification as a peptide linker sharing the core sequence of SEQ ID NO: 1 in view of their overlapping sequences for each of SEQ ID NOS: 1 vs 34 (ref) and SEQ ID NOS: 3 vs 34 (ref) for a multispecific antibody of the instant claims. The claimed species of bispecific antibody of the reference anticipate and/or render obvious the generic multispecific antigen-binding fragment of the instant application with each being drawn to a different epitope of interest.
The instant claims are drawn to the generic structure comprising:

    PNG
    media_image1.png
    425
    293
    media_image1.png
    Greyscale
 and the reference claims are drawn to the species comprising the generic structure:

    PNG
    media_image2.png
    501
    362
    media_image2.png
    Greyscale
 
The peptide linker of SEQ ID NO 34 (ref) of Claim 21 is identical to the sequence for the polypeptide linker of SEQ ID NO 1 of Claim 28:

    PNG
    media_image3.png
    102
    596
    media_image3.png
    Greyscale
where X1 is S, X2 is T, X3 is T, X4 is S, X5 is A, X6 is A, X7 is A, X8 is A, X9 is A and X10 is A, for the corresponding species of amino acid substitution for each residue position Xn.
The peptide linker sequence of SEQ ID NO: 3 of the instant claims corresponds to SEQ ID NO: 34 (ref):

    PNG
    media_image4.png
    683
    874
    media_image4.png
    Greyscale

The “different epitope of interest” is not defined in the specification and is mentioned only once. Where the meaning may be derived is from what the Ab 1 Fab and Ab2 Fab bind to. Accordingly, the specification teaches the combination of CD38 x PD-L1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 28-38 and 48 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
ZHUKOVSKY et al. (
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
US 20190153104; IDS of 7/9/2019; priority to 4/28/2016) as evidenced by the specification.  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	The claims are drawn a bispecific antibody comprising a tandem Fab construct separated by a generic linker peptide is defined in the specification as a peptide linker sharing the core sequence of SEQ ID NO: 1 and comprising Fab arms directed to a different epitope of interest. 
The species of bispecific antibody of the ZHUKOVSKY reference anticipate the generic multispecific antigen-binding fragment of the instant application.
The instant claims are drawn to the generic structure comprising:

    PNG
    media_image1.png
    425
    293
    media_image1.png
    Greyscale
 and the ZHUKOVSKY reference teaches the species for bispecific antibodies comprising the identical generic structure:

    PNG
    media_image2.png
    501
    362
    media_image2.png
    Greyscale
 (See Claims 28 and 35-37)
The peptide linker of SEQ ID NO 34 (ref) of Claim 21 is identical to the sequence for the polypeptide linker of SEQ ID NO 1 of Claims 28-31 and 37-38:

    PNG
    media_image3.png
    102
    596
    media_image3.png
    Greyscale
where X1 is S, X2 is T, X3 is T, X4 is S, X5 is A, X6 is A, X7 is A, X8 is A, X9 is A and X10 is A, for the corresponding species of amino acid substitution for each residue position Xn. (See Claims 28-31)
The peptide linker sequence of SEQ ID NO: 2 of the instant claims corresponds to SEQ ID NO: 37 (ref): 
    PNG
    media_image6.png
    666
    873
    media_image6.png
    Greyscale
(See Claim 32)
The peptide linker sequence of SEQ ID NO: 3 of the instant claims corresponds to SEQ ID NO: 34 (and 35) (ref):

    PNG
    media_image4.png
    683
    874
    media_image4.png
    Greyscale
(See Claim 32)
The peptide linker sequence of SEQ ID NO: 4 of the instant claims corresponds to SEQ ID NO: 38 (ref):

    PNG
    media_image7.png
    669
    873
    media_image7.png
    Greyscale
(See Claim 32).
ZHUKOVSKY relates to bispecific antibodies targeting EGFR and HER2. (See Claim 33).
The “different epitope of interest” is not defined in the specification and is mentioned only once. Where the meaning may be derived is from what the Ab 1 Fab and Ab2 Fab bind to. Accordingly, the specification teaches the combination of CD38 x PD-L1. (See Claim 34).
ZHUKOVSKY relates to bispecific antibodies comprising cetuximab and trastuzumab. (See Claim 38).
ZHUKOVSKY teaches  [0120] “In a preferred embodiment, it is described bispecific antibodies which comprise [0121] two Fab fragments with different CH1 and CL domains consisting of a) Fab fragment having CH1 and C-Kappa domains derived from a human IgG1/Kappa, and the VH and VL domains of Ab1, b) Fab fragment having CH1 and C-Kappa domains derived from a human IgG1/Kappa and the VH and VL domains of Ab2, c) a mutated light chain constant domain which is derived from human Kappa constant domain, the Fab fragments being tandemly arranged in the following order [0122] the C-terminal end of the CH1 domain of Ab1 Fab fragment being linked to the N-terminal end of the VH domain of Ab2 Fab fragment through a polypeptide linker, [0123] the hinge region of a human IgG1 linking the C-terminal ends of CH1 domain of Ab2 fragment to the N-terminal of the CH2 domain, [0124] the dimerized CH2 and CH3 domains of a human IgG1.” (See Claim 48).
For all the foregoing reasons, the claims are anticipated by ZHUKOVSKY.

Conclusion
9.	No claims are allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643